DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 02 February 2021. Claims 1, 5-7, 10 and 12-14 have been amended. Claims 4 and 11 have been cancelled. Claims 17-22 have been added. Therefore, claims 1-3, 5-10 and 12-22 are presently pending in this application.
Claims 1-3, 5-10 and 12-22 are allowable based on the examiners amendment below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Obi Iloputaife on 03 February 2021.
The application has been amended as follows: 
In claim 1, in line 7 replace “appropriate pressure along the musculature of the wrist and forearm” with --pressure along a musculature of a wrist and the person’s forearm--. In line 11 replace “the pair” with --the one or more pair--. In line 12 replace “body includes a” with --body comprises a first plurality of 
In claim 6, in line 2 replace “one of the mounds” with --one of the one or more mounds--.
In claim 10, line 3 replace “fastener with components” with --fastener having components--. In lines 3-4 replace “body for securing the main body around the forearm” with --body, wherein the fastener is for securing the main body around the forearm--. In line 7 replace “appropriate pressure along the musculature of the wrist and forearm” with --pressure along a musculature of a wrist and the person’s forearm--. In line 11 replace “the pair of rows beginning” with --the one or more pair of rows of rhombus shaped objects beginning--. In line 12 replace “comprises a” with --comprises a first plurality of rhombus shaped objects, wherein each of the first plurality of rhombus shaped objects includes a--. In lines 13-14 replace “lengths on each one of the rhombus shaped objects and” with --lengths and--. In line 14 replace “the pair of rows comprises one” with --the one or more pair of rows of rhombus shaped objects comprises a second plurality of rhombus shaped objects, wherein each of the second plurality of 
In claim 12, in line 2 replace “one of the mounds” with --one of the one or more mounds--.
In claim 17, in line 2 replace “provide appropriate pressure” with --provide pressure--. In line 3 replace “for the musculature, vessels, and nerves of the wrist” with --for vessels, nerves and the musculature of the wrist--.
In claim 18, in line 3 replace “on the radial and ulnar nerves by being positioned oblique to the nerves” with -- on radial and ulnar nerves by being positioned oblique to the radial and the ulnar nerves--.
In claim 19, in line 2 replace “from approximately 1.0” with --from 1.0--.
In claim 20, in lines 2-3 replace “provide appropriate pressure” with --provide pressure--. In lines 3-4 replace “for the musculature, vessels, and nerves of the wrist” with --for the vessels nerves and the musculature of the wrist--.
In claim 21, in line 3 replace “on the radial and ulnar nerves by being positioned oblique to the nerves” with -- on radial and ulnar nerves by being positioned oblique to the radial and the ulnar nerves--.
In claim 22, in line 2 replace “from approximately 1.0” with --from 1.0--.
Reasons for Allowance
Claims 1-3, 5-10 and 12-22 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the specific structure and functional recitation as claimed in amended claim 1, “A massage sleeve apparatus comprising: a main body fabric material configured to be wrapped around a 
The closet prior arts of record are Starzhynskaya (2016/0287472 A1), Davis et al. (9,144,530 B2), Williams (8,769,846 B1), Spence (7,707,654 B1), Chang (2017/0252262 A1) and Surjan et al. (7,053,344 B1).
In figures 7 and 9 Starzhynskaya discloses a massage sleeve apparatus comprising: a main body material 710 configured to be wrapped around a person's forearm (see paras. [0010] and [0080] and fig. 9), wherein the main body 710 comprises an inside face and an outside face (see para. [0080]); a plurality of elevated geometric shapes 730 on the inside face of the main body 710, wherein the geometric shapes 730 are configured as part of the material to provide appropriate pressure along the musculature of the wrist and forearm, wherein the geometric shapes 730 are configured to minimize direct compression of vessels and muscles of the forearm (see para. 
In an alternate embodiment shown in figure 1, Starzhynskaya teaches that an exercise mat 110 is made of a combination of ethylene-vinyl acetate and cloth, see para. [0032].
In figure 7B Davis teaches a compression device 200 to be worn around a user’s limb has straps 275 which include hook and loop fasteners to secure the device 200 to the user’s body, see col. 1, lines 1-3 and col. 8, lines 35-55.
In figure 3 Williams teaches a plurality of worm-shaped and elevated sinusoidal ridges 105 with varying lengths (the plurality of worm-shaped and elevated sinusoidal ridges 105 variations in size and shape, see col. 2, lines 51-56 and col. 4, lines 24-59).
In figure 5 Spence teaches that a massaging glove 10 can have a centrally located stingray shape 16, see col. 5, lines 66-67 and col. 6, lines 1-10.
In figures 2A-2B Chang teaches that a massage instrument 100b has assembly parts 20d with a trapezoidal shape, see paras. [0001] and [0030].
In figure 1 Surjan teaches that an armrest of woven fabric 10 is coated with a PTC material 12 made of a conductive material 14 to provide heat to the user, see col. 1, lines 16-20 and col. 2, lines 25-29 and col. 3, lines 48-67.

The prior art, neither alone or in combination, disclose the limitations as recited in amended claims 1 and 10 which have been found allowable since any conclusion of obviousness would be based on improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure. Therefore claims 1-3, 5-10 and 12-22 are allowable as recited in the examiner’s amendment above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Komlos (2015/0106997 A1) is cited to show an athletic glove with protrusions for enhancing the grip of an athlete.
Aihara et al. (2017/0273377 A1) is cited to show a garment with elevated geometric objects placed between the garment and skin of the wearer.
Achtymichuk et al. (2017/0340026 A1) is cited to show a ribbed sleeve for a forearm for enhancing athletic performance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555.  The examiner can normally be reached on M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        



/TU A VO/Primary Examiner, Art Unit 3785